Title: To Alexander Hamilton from Horatio Dayton, 3 May 1799
From: Dayton, Horatio
To: Hamilton, Alexander


          
            Sir,
            Fort Jay 3: May 1799
          
          Thomas Ballard and Samuel Abbot two of the Bargemen belonging to Captain Faye’s Company Deserted from the Barge in Town on the evening of the 30: ulto. their descriptions are as follows, Thomas Ballard 19 years old, 5 Feet 9 Inches high, Born in Springfield, Essex County N. Jersey, Grey eyes, Dark brown hair, Dark complexion, Inlisted at Eliz. Town 30: June 1798—Samuel Abbot 19 years old, 5 feet 9 inches high Born in Spencer Town State of New york, blue eyes, light brown hair, light and fresh Complexion, also Deserted from his post at the Dock last night between 10 & 11 OClock Peter Cahill and took with him Patrick Holland who has Deserted once before and delivered himself up to Major Hoops in New york—I have no description of these two men neither have I as yet been able to obtain any of the two that Deserted on the 19: ulto The probability is that the two last have gone to flushing on Long Island as Holland has some relations living about there, I have sent two men into the Bowery in search of them—
          I have the Honor to be Sir Your Most Obedt. Servt.
          
            Horatio R. Dayton Lieut:
            1: Regt. Art. & Engineers
            Commanding
          
          Major General Hamilton
        